The opinion of the court was delivered by
Watkins, J.
On information, the defendant was prosecuted on the charge of feloniously committing an assault upon one August Pare, by wilfully shooting at him; and the jury of trial having returned a verdict of “guilty as charged,” he was sentenced by the court to im.r *694prisonment in the State penitentiary for a term of five years, and from that verdict and sentence he prosecutes this appeal.
The transcript contains no bill of exceptions, assignment of errors,, or motion in arrest of judgment; and, there is no error apparent from an inspection of the record.
Defendant’s counsel has favored the court with no brief in support of his appeal.
Under the circumstances, we will follow the rule announced in State vs. Potter, 33rd Ann. 795, and affirm the judgment.
Judgment affirmed.